Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 1 of 10 PageID: 1




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERESEY

 Nurkamal Barcus, individually and on behalf of all others              Civil Action No: 3:20-cv-12234
 similarly situated;                                                    ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.

                                       Defendant(s).


Plaintiff Nurkamal Barcus (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class Action

Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendant Midland Credit

Management, Inc. (hereinafter “MCM”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      This action seeks to recover for violations of the Fair Debt Collections Practices Act,

   15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                   JURISDICTION AND VENUE




                                                                                                    1
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 2 of 10 PageID: 2




      2.     The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      3.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the majority of acts and omissions occurred.



                                              PARTIES

      4.     Plaintiff is a resident of the State of New Jersey, County of Warren.

      5.     Plaintiff is a natural person allegedly obligated to pay a debt.

      6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692(a)(3).

     7.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 350 Camino De La Reina, Suite 300,

  San Diego, CA 92108 and can be served process upon the Corporation Service Company at 80

  State Street, Albany, New York 12207-2543.

      8.     Upon information and belief, Defendant MCM is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

                                             THE FDCPA

      9.     Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 3 of 10 PageID: 3




   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the

   effective collection of debts’ does not require ‘misrepresentation or other abusive debt

   collection practices.’” 15 U.S.C. §§ 1692(b) & (c).

      10.    Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

      11.    The purpose of the FDCPA is to protect consumers from deceptive or harassing

   actions taken by debt collectors, with the aim of limiting the suffering and anguish often

   inflicted by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

   2002); Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

      12.    To further these ends, “the FDCPA enlists the efforts of sophisticated consumers…

   as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

   themselves to bring suit under the Act, but who are assumer by the Act to benefit from the

   deterrent effect of civil actions brought by others.” Jacobson v. Healthcar Fin. Servs., 516 F.3d

   85, 91 (2d Cir. 2008).

      13.    As such, the circumstances of the particular debtor in question have no bearing as to

   the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,

   Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he

   or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 4 of 10 PageID: 4




   plaintiff consumer’s actions or inaction in response to a communication from a debt collector

   are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).

      14.     Instead, “the test is how the least sophisticated consumer—one not having the

   astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, everday,

   common consumer---understands the notice he or she receives.” Russell, 74 F.36 at 34.

      15.     If a debt collector’s communication is “reasonably susceptible to an inaccurate

   reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer

   Credit, Inc. 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA

   if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” of

   if the communication “would make the least sophisticated consumer uncertain as to his rights.”

   Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.

            16.       The FDCPA is a strict liability statute, and a debt collector’s intent may only

      be considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon,

      P.C., 591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendnat’s culpability

      my only be considered in computing damages.” Bentley v. Great Lakes Collection Bureau,

      6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish civil liability

      against the debt collector. Id.



                                        CLASS ALLEGATIONS

      17.     Plaintiff brings this action individually and as a class action on behalf of all persons

   similarly situated in the State of New Jersey.

      18.     Plaintiff seeks to cerity a class of:
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 5 of 10 PageID: 5




                     All consumer to who Defendant MCM sent a collection letter substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was sent on
                     or after a date one year prior to the filing of this action to the present.


      19.    This action seeks a finding that Defendants MCM’s conduct violates the FDCPA,

   and asks that the Court award damages as authroized by 15 U.S.C. §1692k.

      20.    The Class consist of more than thirty-five persons.

      21.    Plaintiff’s claims are typical of the claims of the Class. Common questions of law or

   fact raised by this action affect all members of the Class and predominate over any individual

   issues. Common relief is therefore sought on behalf of all members of the Class. A class action

   is superior to other available methods for the fair and efficient adjudication of this controversy.

      22.    The prosecution of separate actions by individual members of the Class would ceate

   a risk of inconsistent or varying adjudications with respect to the individual members of the

   Class, and a risk that any adjudications with respect to individual members of the Class would,

   as a practical matter, either be dispositive of the interests of other members of the Class not

   party ot the adjudication, or substantially impair or impede their ability to protect ttheir

   interests. Defendant has acted in a meanner applicable to the Class as a whole such that

   declaratory relief is warranted.

      23.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

   The management of the class is not extraordinarily difficult, and the factual and legal issues

   raised by this action will not require extended contact with the mebers of the Class, because

   Defendant’s conduct was perpertrated on all members of the Class and wil be established by

   common proof. Moreover, Plaintiff has retained counsel experienced in actions brough under

   consumer protection laws.
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 6 of 10 PageID: 6




                                      FACTUAL ALLEGATIONS

      24.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      25.      Some time prior to September 5, 2019, an obligation was allegedly incurred to

   Synchrony Bank.

      26.      The Synchrony Bank obligation arose out of transactions which involved the

   transaction of money, property, insurance or services which were incurred primarily for

   personal, family or household purposes.

      27.      The alleged Synchrony Bank obligation is a "debt" as defined by 15 U.S.C.§

   1692a(5).

      28.      Synchrony Bank is a “creditor” as defined by 15 U.S.C. § 1692a(4).

      29.      Creditor Synchrony Bank sold the debt to Defendant MCM who seeks to collect the

   alleged debt.

      30.      Defendant MCM collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

      31.      On or around September 5, 2019 the Plaintiff received a debt collection letter (the

   “Letter”) from Defendant MCM regarding the alleged debt owed to MCM. See Exhibit A.

      32.      The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

      33.      The Letter was received and read by Plainitiff.
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 7 of 10 PageID: 7




      34.     15 U.S.C. §1692e protects Plaintiff’s concrete interests. Plaintiff has the interest and

   the right to be free from deceptive and/or misleading communication for Defendant. As set

   forth herein, Defendant deprived Plaintiff of this right.

     35.      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

  misleading representations or means in connection with the collection of any debt.

      36.     15 U.S.C. §1692e(10) prohibits the use of any false representation or deceptive

   means to collect or attempt to collect any debt or to obtain information concerning a consumer.

      37.     15 U.S.C. §1692f protects Plaintiff’s concrete interests. Plaintiff has the interest and

   the right to be free from any unfair or unconscionable means to collect a debt by Defendant.

      38.     The Letter exclaims that Plaintiff has been pre-approved for three different payment

   options.

              1) Option 1*, 10% off

              2) Option 2**, 5% off.

              3) Option 3, Monthly payments as low as $50 a month.

      39.     Option 3 is not sufficiently detailed as to its terms and is misleading as to its intention.

      40.     Plaintiff may understand option three in similar terms to the two previous options in

   which discounted arrangments were offered, to be an option in which a discounted amount is

   paid in increments of $50 montly payments.

      41.     In the alternative, Plainiff may understand Option 3 as an option to pay the full

   balance in monthly payments.

      42.     By failing to elobarate the intention of Option 3, the Letter is false, deceptive and

   misleading.
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 8 of 10 PageID: 8




      43.    As a result of Defendant's deceptive and misleading statement Plaintiff has been

   harmed.



                                 COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               §1692e et seq.

      44.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      45.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      46.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of a debt.

      47.    Defendant violated § 1692e:

             1) As the Letter is open to more than one reasonable interpretation, at least one of

                 which is inaccurate.

             2) By making a false and misleading representation in violation of §1692e(10).

      48.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.




                              COUNT II
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692f et seq.

      49.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 9 of 10 PageID: 9




        50.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

       51.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       52.     Defendants violated this section by omitting material information that gave Plaintiff

   a false understanding of the true and proper legal status of the debt.

        53.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.




                                 DEMAND FOR TRIAL BY JURY

        54.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Nurkamal Barcus, individually and on behalf of all others similarly

situated, demands judgment from Defendant MCM as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;
Case 3:20-cv-12234-FLW-DEA Document 1 Filed 09/02/20 Page 10 of 10 PageID: 10




      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.



Dated: September 2, 2020                            Respectfully Submitted,



                                                    /s/ Uri Horowtiz
                                                    Uri Horowitz, Esq.
                                                    Horowitz Law, PLLC
                                                    14441 70th Road
                                                    Flushing, NY 11367
                                                    Telephone: 718-705-8700
                                                    Fax: 718-705-8705
                                                    uri@horowitzlawpllc.com
                                                    Counsel for Plaintiff
